Broyles, C. J.
1. “The provision in the act of 1910 (Acts of 1910, p. 90, Park’s Ann. Code, § 828(e)), that any person operating an automobile on any of the highways of this State shall ‘ upon approaching a bridge, dam, high embankment, sharp curve, descent or crossing of intersecting highways [italics ours] and railroad crossings,’ so operate the same as that he may ‘ have it under control and operate it at a speed not greater than six miles per hour,’ is applicable to the public streets of a municipality.” Moye v. Reddick, 20 Ga. App. 649, 652 (93 S. E. 256), and cit. This ruling is not in conflict with the decision in Shannon v. Martin, 164 Ga. 872 (139 S. E. 671, 54 A. L. R. 1246), where it was held that “the provisions of the second paragraph of section 2 of the act of the General Assembly approved August 15, 1921 (Ga. L. 1921, p. 255), relating to the speed of motor-vehicles upon approaching or traversing intersecting highways, do not apply to intersecting streets of a city.” The language of the provisions in the two acts is materially different, and the reasoning in the Shannon case can not be applied to the act of 1910.
2. Under the facts of the case this court can not hold that the verdict (for $2,000) was excessive.
3. None of the other special grounds of the motion for a new trial show cause for a reversal of the judgment.
4. The verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., eoneur.